 BUCKEYE MART; MANLEY INC.Cussins& Fearn Co.,Inc., d/b/a BuckeyeMart;Manley Inc.; FirShoeCorporationandRetailClerksInternational Association,RetailClerks Union Local 1059, AFL-CIO.Case 8-CA-4321.873.Delete from the first indented paragraph of thenotice the sentence "WE WILL NOT grant them wageincreases or other benefits to discourage theirsupport of a labor organization."May 31,1967DECISION AND ORDERBY 1/1EMBERS FANNING, JENKINS, AND ZAGORIAOn February 17, 1967, Trial Examiner MelvinPollack issued his Decision in the above-entitledproceeding, finding that the Respondents hadengaged in and were engaging in certain unfair laborpracticesallegedinthecomplaintandrecommending that they cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also found that the Respondents had notengaged in certain other unfair labor practices, as towhich he recommended that the complaint bedismissed. Thereafter, Respondents Buckeye Martand Fir Shoe Corporation filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that Respondents, Cussins & FearnCo., Inc., d/b/a Buckeye Mart; Manley, Inc.; FirShoe Corporation, Mt. Vernon, Ohio, their officers,agents, successors, and assigns, shall take the actionset set forth in the Trial Examiner's RecommendedOrder, as modified below:1.Delete from the Trial Examiner's Conclusion ofLaw 5, the words, "and by granting wage increasesto, discourage support for the Union."2.Delete from paragraph A, 1, (a), of the TrialExaminer'sRecommendedOrder thewords"grantingemployeeswage increases or othereconomic benefits in order to discourage theirsupport of a labor organization;".We agree with the finding of the Trial Examiner that, by itsunilateral grant of wage increases in October 1966, RespondentBuckeye violated Section 8(a)(5) of the Act In the circumstancesof this case, however, we find it unnecessary to, and do not, passupon his further finding that, because of the retroactive effect ofthose wage increases, Respondent Buckeye thereby committedan independent violation of Section 8(a)(1)'The findings and conclusions of the Trial Examiner are basedinpartupon his credibility determinations, to which theRespondent has excepted After a careful review of the recordherein,we conclude that the Trial Examiner's credibilityresolutions are not contrary to the clear preponderance of therelevant evidence and, accordingly, find no basis for disturbingthemStandard Dry Wall Products, Inc,91 NLRB 544, enfd 188F 2d 362 (C A. 3)TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner: This case washeard at Mt. Vernon, Ohio, on November 9, 10, and 11,1966, pursuant to an amended complaint issued by theGeneral Counsel of the National Labor Relations Board onOctober 24, 1966, upon an amended charge filed by theCharging Party, herein called the Union. The amendedcomplaint, as further amended at the hearing, alleges thatthe Respondent refused to bargain collectively with theUnion in violation of Section 8(a)(5) of the National LaborRelations Act, as amended, herein called the Act, andengaged in threats and interrogation, improved conditionsof employment, maintained an invalid no-solicitation rule,and granted wage increases in violation of Section 8(a)(1)of the Act. The amended complaint further alleges thatRespondent Cussins & Fearn Co., Inc., d/b/a BuckeyeMart, hereinafter referred to as Buckeye, discriminatorilyeliminated a customary day off for employee ParkeMcAdams and discharged him in violation of Section8(a)(3) of the Act. After the close of the hearing, theGeneral Counsel and the Respondents filed briefs whichhave been fully considered.Upon the entire record,' including my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSRespondent Buckeye, an Ohio corporation, maintainsitsprincipal office in Columbus, Ohio, and operatesdiscount department stores in Ohio, including a store inMt. Vernon. Buckeye's annual sales at the Mt. Vernonstore exceed $500,000, and the store annually receivesgoods from out-of-State sources valued in excess of$50,000.Respondent Fir Shoe Corporation is an Ohiocorporation engaged in the retail sale of shoes in leaseddepartments in self-service stores. Respondent Manley,Inc., operates snackbars in retail stores in various States.'An affidavit of Maxine White, dated December 15, 1966, isreceived in evidence as Manley's Exhibit 4 The GeneralCounsel's motion to correct the record is granted165 NLRB No. 9 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt all relevanttimes,Fir Shoe operated a shoe departmentand Manley operated a snackbar at the Mt. Vernon store. Ifind, as Respondents admit, that they are engaged incommerce within the meaning of the Act.H.THELABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection2(5) of the Act.III.THE RELATIONSHIP BETWEEN BUCKEYE, MANLEY, ANDFIR SHOEPursuanttoa15-yearagreement executed onNovember 8, 1963, Fir Shoe operates a shoe department atBuckeye Mart. The agreement,inter alga,gives Buckeyecontrol over pricing, special sales and advertising, andcustomer relations; requires Fir Shoe and its employees toconduct themselves "in strict accordance with the rulesand regulations" of Buckeye; requires the shoedepartment to be operated "so far as its customers areconcerned ... as part of [Buckeye's] business; requiresFirShoe to discharge any "employee or manager"objectionable to Buckeye; authorizes Buckeye "to settleand determine" in behalf of Fir Shoe "any labor disputesof any kind which may interfere with or affect theoperations of the department or the business of others inthe store"; and permits Buckeye to terminate theagreement should Fir Shoe fail "to settle such dispute inaccordance with [Buckeye's] determination." As it isclear from the terms of the agreement that Buckeye "is ina position to influence the labor policies" of Fir Shoe, Ifind that Buckeye and Fir Shoe are the joint employer ofthe shoe department employees.Spartan DepartmentStores,140NLRB 608;Thriftown, Inc., d/b/a ValueVillage,161 NLRB 603.Pursuant to a 5-year Manley Standard Agreementexecuted on January 1, 1966, Manley operates a snackbarand a popcorn and nut stand at Buckeye Mart. Theagreement,inter alia,provides that: Manley "shall treatits customers in accordance with [Buckeye's] standardpolicy"; "Manley employees shall transact all business inaccordance with general store rules"; Manley "shalldismiss forthwith" any employee "deemed objectionableby"Buckeye;Manley shall employ sufficient and"competent" help;Manley shall pay rates of pay"competitive" with those in the restaurant trade in thegeneral area of the store; and Manley shall provide itsemployees the same "fringe benefits ... available to allManley employees of like type." The agreement alsoprovides that:Manley may increase "maximum pricesafter consultation with store management"; "colors andmaterials used" at the snackbar are subject to Buckeye'sapproval before installation"; Manley's "advertising andpromotion program will be in good taste and acceptable tostore management"; and "no sales or specials will be runwithout storemanager's specific permission." Either partymay terminate the agreement on 60 days' notice "with orwithout cause."Under its Standard Agreement, Manley retains theinitiative over snackbar decor and appointments, prices,and sales promotion and advertising. It also retains theinitiative over its employees' working conditions, payingthemwage rates "competitive" with those in the"restaurant trade" and giving them fringe benefitsavailable to other Manley employees "of like type."Although Buckeye may compel the discharge of anyManley employee and may terminate the contract on 60days' notice, these provisions, and the provision requiringManley employees to transact business in accordance withgeneral store rules, viewed in the context of the entireagreement, are safeguards against objectionable conductby Manley or its employees but do not put Buckeye in aposition to dominate Manley's operations. Manley's lease,unlike the Fir Shoe lease, does not require it to operate thesnackbar as an integrated part of the store's operationsand the lease does not give Buckeye the right to settle anddetermine labor disputes for Manley. The record showsthat the snackbar is clearly identified as a separateenterprise and that Buckeye has not interfered with itsoperations. I find that Buckeye is not in a position to"influence" Manley's labor policies and that it is not ajoint employer with Manley of the snackbar employees. Cf.Bab-Ran Company, 147NLRB 247,249-250.IV.THE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of EventsThe Buckeye Mart adjoins premises occupied by a foodsupermarket, T & A Saveway Markets, Inc. The Savewayemployees are represented by the Union. On July 11,1966,2 pursuant to instructions from the Union's president,Saveway employee Evelyn Chesser, the Union's steward,initiateda campaign to organize the Buckeye Martemployees. At noon on July 19, after union cards had beendistributed to and signed by several employees, Chesserand Business Representative Dorothy Crum met withemployees Marie Coss, Maxine Schaub, Lucille Farmer,PhyllisKinnard, and Parke McAdams at the ChargerLanes Bowling Alley. On Wednesday night, July 20,Secretary-TreasurerRichardMcAllister and BusinessRepresentative Crum met with 22 Buckeye employees atMemorial Hall in Mt. Vernon. On Thursday morning,July 21, McAllister told Store Manager Roy DeRosear overthe telephone that the Union represented a majority of theemployees at the store,3 offered to show him the cardssigned by the employees, and said the Union wanted tobargain for the employees. DeRosear said he would adviseBuckeye's Columbus office of the Union's request andthat he or someone from the office would get in touch withMcAllister.That same morning, DeRosear asked stockroomemployee Robert Grosjean if he had enjoyed himself at theunion meeting the night before and what was discussed.Grosjean said he had been told not to talk about themeeting. Phyllis Kinnard similarly refused to talk aboutthemeeting when questioned about it by DeRosear.Saleslady Ruth Barnes, however, told DeRosear she hadattended the meeting and when DeRosear remarked, "I'llbet Lucy [Lucille Farmer] wasn't there," Barnes replied,"Yes, she was." DeRosear asked if Kathleen Loriaux wasat the meeting and Barnes said she was not.1Unless otherwise stated all dates are in 19663Of approximately 35 Buckeye employees, 27 signed cardsdesignating the Union as their bargaining representative on orbefore July 20 BUCKEYE MART; MANLEY INC.DeRosear, in the presence of Soft Lines Manager JamesBilen, also asked Parke McAdams if he had attended theunion meeting "last night," how many employees werepresent, and who they were. McAdams said he hadattended the meeting but refused to name the otheremployees present. DeRosear asked him, "What do youexpect to get out of this?" McAdams replied "collective-bargaining" and DeRosear inquired if he expected theUnion "to protect [him] from being replaced." McAdamssaidhe knew the Union "has many benefits." Hementioned "retirement" as such a benefit and DeRosearsaid he "wouldn't receive any retirement." DeRosearcommented that McAdams was the first employee he hadtalked to about theunionactivity and added, "You do lookstupid enough to join, but you'll be sorry, though."McAdams asked if DeRosear was "implying" that he wasgoing to fire him, and DeRosear said, "You haven't provedyourself to me." McAdams replied, "Sir, I didn't realize Iwas supposed to prove myself to you." DeRosear said,"You understand, I'm against this." McAdams remarkedthat "even the farmers were organizing" and DeRosearretorted, "The stupid farmers sit in town all day on theirasses and complain about their crops and expect to be paidfor it."Soft Lines Manager Bilen also questioned employeesabout their attendance at the union meetings of July 19and 20. About 10 a.m., on July 20, Bilen asked employeeKathleen Loriaux if she had attended the meeting atCharger Lanes. Loriaux said "no" and that she was homewith a headache. On Thursday morning, July 21, Bilenasked cashier Evelyn Schaub, "Was you at Charger Laneslast night?" Schaub inquired "last night?" and when Bilensaid "Yes," replied, "No-why?" Bilen said, "That's allright, never mind," and walked away. That same morning,Bilen asked Marie Coss if she was "his friend" and hadshe bowled last night. Coss said she had not bowled.On July 22, DeRosear refused delivery of a certifiedletter inwhich the Union confirmed its requests forrecognitionandbargaining.Secretary-TreasurerMcAllister came to the store that day and spoke toDeRosear about the Union's requests. DeRosear said hehad turned the whole thing over to the Columbus office.At a weeklysales meeting onFridaymorning,July 22,DeRosear told the employees present that a new workschedule had been posted and that employees who hadcomplaints about the changes in their hours should seehim. McAdams, who had had Wednesday and every otherSunday off, checked the schedule on Saturdaymorningand found out that his Wednesday day off had beeneliminated.About 1 or 2 p.m., during his coffeebreak,McAdams went to the Saveway store and spoke to UnionSteward Chesser. DeRosear came by and saw McAdamstalking to Chesser. About 4 p.m. DeRosear told McAdamsthat he wanted to see him in his office at 6 p.m. beforeMcAdams went home. McAdams reported as instructed toDeRosear's office, where DeRosear told him, "Parke, Ihave a replacement for you." McAdams asked if he was'Employee Frederick Forster testified that he had aconversationwithDeRosear before or after McAdams wasdischarged, that DeRosear said he had seen McAdams with aunion steward when he was supposed to be on his job, and thatMcAdams "was to be discharged because he was not doing his joband he was not on his job "5A similar notice was posted in the credit office DeRosearcalled the attention of the employees to the no-solicitation noticeat a regularFriday morningmeeting89fired and DeRosear said, "yes." McAdams got up to leaveand DeRosear said, "Aren't yougoingto ask me why?"McAdams said, "No, sir" but DeRosear continued, "I'mgoingto tell you why. . . . There's the price changes forone; there's dust in your department for another; and I cangive you several other reasons." McAdams said, "I don'twant your reasons, I'm not looking for an argument withyou, and left.4McAdams returned to the store on Mondaymorning,July 25, and spoke to Hard Lines Manager John House andto several employees. About 12:10 p.m., District ManagerMills asked McAdams to accompany him to DeRosear'soffice.Mills shut the door as they entered the office.DeRosear and Attorney Thomas Shroyer were present.DeRosear asked McAdams what he was saying to theemployees and if he had "read the sign up front."McAdams said he had not seen a sign and asked DeRosearwhat it said. DeRosear replied that he was not supposed tobe soliciting and that is what the sign said. McAdams saidhewas not soliciting but DeRosear declared thatMcAdams was not fooling him. Attorney Shroyer said ineffect that he would call the police if McAdams continuedto solicit at the store.McAdams answered, "I'm notsolicitingand I have every legal right to be in the store ...and walk around and shop, even though I buy nothing."As McAdams left the store, he walked by the "courtesydesk" near the entrance and saw a sign posted at the desk,reading: "No Soliciting of Employees for any Purpose onThese Premises."5By letter dated July 25, DeRosear advised the Unionthatheconsideredcards"unreliable"butthatRespondent Buckeye would "recognize and bargain withyou" if the Union won a Board-conducted election. Bytelegram dated August 1, the Union renewed its demandfor recognition, named the employees who had signedauthorization cards, and declared that it would take "allnecessary legal action" against Buckeye's "attempts todissipate our majoritystatusby the commission of unfairlaborpractices."DeRosear refused delivery of thetelegram.About 5:30 p.m. on August 1, Vice President RichardAnderson noticed employee Pat Burke crying in front ofthe store. He asked her why she was crying and shereplied that she was quitting Buckeye Mart. Andersonasked her if she had signeda unioncard. Burke repliedthat she had done so "for my own protection," andAnderson said, "I knew you would be honest with me. `6Sometime beforeAugust 15,MaxineWhite, thesnackbar manager, asked Mary Jo Kempton, who wasworking at the popcorn stand, whether she had signed aunioncard.Kempton told her "no." White remarked,"Well, don'tsignany card; I'll have to let you go or fireyou," and added that she had had to let "Paulette[Adams]" go because she had signed a card. AboutAugust 15,White asked Kempton if her mother, KatyBallam,had asked her to sign a card. On November 4,6The findings in this paragraph are based on a synthesis of thetestimony of Burke and Anderson As Buckeye's records showthat Burke worked until August 11, 1 do not credit Anderson'stestimony that Burke told him that "this was her last day " 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhite told Kempton that a lot of girls were sorry they hadsigned union cards.Toward the end of October, Manager DeRosear notifiedabout 12 employees that they were going to get wageincreases. These employees received the wage increase ontheirnextpaycheck, retroactively effective to thebeginning of the 2-week period covered by the checkBuckeye had not previously given its employees wageincreases effective on a date prior to notification.B. Analysis and Conclusions1.Interference, restraint, and coerciona.BuckeyeIt is uncontroverted that Store Manager DeRosear andSoft Lines Manager Bilen questioned employees abouttheir attendance at the union meetings of July 19 or 20,and that DeRosear also inquired into the attendance ofother employees at the July 20 meeting, and wanted toknow what was discussed at this meeting. In questioningemployee McAdams, DeRosear remarked,inter alia,thatMcAdams looked "stupid enough" to join the Union butwould be "sorry" if he did so and, when McAdams asked ifhe was going to be fired, said, "You haven't provedyourself to me." As DeRosear had not previously criticizedMcAdams' work, his charge in the course of antiunionremarks that McAdams had not proved himself on the jobimplied that McAdams might be discharged for his unionactivity and hence was violative of Section 8(a)(1) of theAct.7 In the setting of this threat, and Buckeye's otherunlawful conduct set forth below, DeRosear's and Bilen'squestioning of employees on union activity must also bedeemed coercive."Buckeye's notice prohibiting soliciting of employees"for any purpose on these premises" was prepared on thesame day, July 21, that Store Manager DeRosear receivedthe Union's demand for recognition and was posted nolater than July 25. Although DeRosear testified that thenoticewas posted to prevent other employers fromstealing his help, he offered no such explanation to theemployees when he called their attention to the notice at aregularFridaymorningmeeting.At the meeting inDeRosear's office on July 25, DeRosear asked McAdams ifhe had read the posted notice and Buckeye's attorneywarnedMcAdams that he would call the police ifMcAdams continued to solicit at the store. I find fromthese circumstances that the employees would interpretthenoticeas forbidding them to engage in unionsolicitation even during their nonworking time, whether onor off the selling floor, and in or out of work areas." Assuch a broad rule unduly restricts union solicitation bydepartment store employees, I find, as alleged in thecomplaint, that Buckeye violated Section 8(a)(1) of the Act' I find no threat, however, in DeRosear's subsequentstatement to employee Forster that he had seen McAdams with aunion organizer Forster did not impress me as a reliable witnessand I have disregarded his rather confused testimony on whatDeRosear said on this occasion about the discharge of McAdams" I do not find, however, that Vice President Anderson'sinterrogation of employee Pat Burke on August 1 was violative ofthe Act Anderson inquired into Burke's signing of a union cardonly after Burke told him that she was quitting work, and he saidnothing against the Union when Burke replied that she had signedacard"formy own protection"In these circumstances noby maintaining an invalid no-solicitation rule.MarshallField & Company,98 NLRB 88.The record establishes that it had been DeRosear'spractice to notify employees of wage increases prior totheir effective date. In October 1966, however, about one-third of Buckeye's employees received unexpected wageincreases effective on a date prior to notification. In viewof the Company's unlawful efforts to discourage support ofthe Union, the employees would reasonably regard theunexpected, retroactivewage increases as part ofBuckeye's campaign to discourage support of the Union.As DeRosear offered no explanation to the employees, Ifind that the wage increases were given to discouragesupport of the Union and hence were violative of Section8(a)(1) of the Act.10N.L.R.B. v. Exchange Parts Company,375 U.S. 405.b.ManleyI find that Respondent Manley violated Section 8(a)(1) oftheAct by Manager White's interrogation of Kemptonconcerning the signing of a union card and her commentthat she would have to discharge Kempton if she signed acard.Manley argues that Kempton's testimony about herconversations with White should not be credited becauseof her "simply not believable" testimony that she did nottellher mother-an active union supporter-of White'salleged threat to discharge her if she joined the Union.Kempton's testimony in this respect was corroborated byher mother. In any event, I consider more significantKempton's specific testimony that White ascribed thedischarge of Paulette Adams to union activity andManley's failure to introduce payroll records to supportWhite's testimony that Adams was still employed at thetime she had her first conversation with Kempton aboutthe Union.2.The discharge of McAdamsParke McAdams attended the union meetings of July 19and 20 Store Manager DeRosear questioned him onJuly 21 about his union activity and sentiments and in thecourse of antiunion remarks charged him with not havingproved himself on the job. On the morning of July 23,McAdams noted that a posted work schedule eliminatedhisWednesday day off. That afternoon, about 1 or 2 p.m.,DeRosear saw McAdams talking to Union StewardChesser in the Saveway store. At 4 p.m. DeRosearinstructed McAdams to report to his office at 6 p.m. WhenMcAdams reported to the office as instructed, DeRoseartoldMcAdams that he was fired for "price changes," for"dust in your department," and for "several otherreasons."Buckeye contends that a final decision to dischargeMcAdams was made on July 15 before it had anyinference is warranted that Anderson's inquiry would have arestraining influence upon Burke's union activity9N L R Bv.EliasBros Big Boy, Inc,325 F 2d 360 (C A 6),citedby Respondent Buckeye in its brief, involved a no-solicitation notice promulgated prior to union organization and isotherwise distinguishable on its facts10DeRosear testified that the wage increases were given toemployees who had not received wage increase for 6 to 9 monthsThis testimony may explain the selection of employees for theOctober increases but it does not explain why they were givenretroactive wage increases BUCKEYE MART; MANLEY INC.knowledge of union activity among its employees. SalesManager Richard Elsea testified that McAdams had a poorsales record and that he noticed on several visits to the Mt.Vernon store that McAdams did not maintain a properstock and that his department "was in a rundowncondition from [the] standpoint of cleanliness"; that heofferedMcAdams' job to part-time employee LarryMcCutcheon on July 15, and suggested to DeRosear thatJuly 23 should be McAdams' last day; and thatMcCutcheon attended a meeting of department 14employees (plumbing and heating) on June 20, as therepresentative of the Mt. Vernon store department 14.StoreManager DeRosear testified that he decided sometime in July that McAdams "was not the man for thatdepartment" because his sales "were not up to standard"and because "the department was continually dirty"; thathe delayed discharging McAdams because he "waslooking for a replacement"; and that he spoke to Elsea "atlength" on July 15, and made a "final decision" to releaseMcAdams on July 23. Soft Lines Manager Bilen testifiedthat he and DeRosear discussed McAdams' failure to keephis department "clean and neatly arranged," to price hismerchandise correctly, to keep his sales "up to par," andto be properly groomed; and that Elsea told him on July 15thatMcCutcheon was going to take over from McAdamsbecause McAdams was not "doing the job that needs to bedone."Buckeye introduced no records of department 14 salesat its Mt. Vernon and other stores in support of the claimsof Elsea and DeRosear that McAdams' sales record wassuch as to merit discharge. As McAdams' testimony thathis work was not criticized is uncontradicted, I considerhighly exaggerated the testimony of Elsea, DeRosear, andBilen that McAdams did not run his department properly,that the department was dirty, and that McAdams was notsufficiently neat and clean in his personal appearance.McAdams' shortcomings as an employee were presumablybest known to his supervisor, Hard Lines Manager JohnHouse, the man in authority at the Mt. Vernon storeimmediately after DeRosear. Yet nothing in Elsea's orDeRosear's testimony indicates that they ever talked toHouse about McAdams' work or even that they notifiedHouse of the alleged July 15 decision to let McAdams goon July 23, the middle of a 2-week pay period. Buckeye didnot call House as a witness, nor did it call McCutcheon asawitnesstocorroborateElsea'stestimony thatMcCutcheon agreed on July 15 to replace McAdams andattended the July 20 meeting of department 14 because hewas going to replace McAdams." If DeRosear had made ai iElsea's testimony does not show that all employees in chargeof department 14 at its stores attended the July 20 meeting, nordoes it show that McCutcheon was the only employee present notin charge of a departmentii DeRosear testified that he spends "some time" on theschedules but he did not "recollect" changing McAdams' hoursbefore his termination19I further find from Buckeye's failure to explain theelimination of McAdams' Wednesday day off that it took thisaction to discourage McAdams from further union activity,thereby further violating Section 8(a)(3) and (1) of the Act.14The parties agreed on the inclusion of 32 persons employedbyBuckeye on July 21 in a unit of selling and nonsellingemployees at the store The General Counsel would also includeintheunit three credit office employees, two snackbaremployees, and two shoe department employees I exclude thesnackbar employees in view of my finding that Buckeye is not a91"final decision" on July 15 to discharge McAdams onJuly 23, he would have had no reason to make a change inMcAdams' hours effective after July 23.McAdamscredibly testified, however, that a schedule of hoursposted on Friday, July 22, eliminated his Wednesday dayoff.' 2In view of Buckeye's failure to document its claim thatMcAdams' sales record was unsatisfactory, McAdams'completion of almost 4 months' work without criticismfrom DeRosear or House, the absence of corroboratingtestimony by House and McCutcheon, and the change inMcAdams' hours posted just prior to his discharge, I rejectthe testimony of Elsea, DeRosear, and Bilen that a finaldecision was made on July 15 to discharge McAdams,effective July 23, for unsatisfactory work.Ifind from Buckeye's hostility to unionization, itsknowledge of McAdams' union activity, its timing of thedischarge, its unconvincing explanation for the discharge,and its other unlawful conduct, that Buckeye summarilydischarged McAdams in the middle of a pay period todiscourage its employees from supporting the Union. Itherefore conclude that Buckeye discharged McAdams inviolation of Section 8(a)(3) and (1) of the Act. 133.The refusal to bargainUpon receiving a telephone call requesting recognitionand bargaining for the Mt. Vernon store employees fromSecretary-TreasurerMcAllister of the Union, Buckeyeengaged in antiunion conduct calculated to dissipatesupport for the Union, including coercive interrogation andthreats, promulgation of an invalid no-solicitation rule,discrimination againstMcAdams, and the granting ofretroactivewage increases.Buckeye is thereforeprecluded from asserting that its refusal to recognize andbargain with the Union on and after July 25 was motivatedby a good-faith doubt that the Union represented amajority of its employees in an appropriate bargainingunit.Joy Silk Mills, Inc.,85 NLRB 1263, enfd. 185 F.2d732 (C.A.D.C.), cert. denied 341 U.S. 914.The Union in fact had been designated as theirbargaining agent by 27 of the 37 employees who, I find,comprised the bargaining unit when recognition was firstrequested on July 21.14 I therefore find that the Unionrepresented a majority of the store employees on and afterJuly 21, 1966, and that Respondents Buckeye and FirShoe15 have refused to bargain in good faith with theUnion since July 25, 1966, in violation of Section 8(a)(5)and (1) of the Act. 16joint employer with Manley of these employees As the creditoffice employees and the jointly employed shoe departmentemployees have substantially the same wages, hours, andconditions of employment as the other store employees, I find thatthey are properly included in the bargaining unit of selling andnonselling employeesSpartan Department Stores,140 NLRB608.15Although I find, by virtue of their joint employer relationship,that Buckeye's refusal to bargain in good faith with the Union isattributable to Fir Shoe, I do not find Fir Shoe liable for Buckeye'sother unlawful conduct.Gaylord Discount Store of Delaware, Inc.,137 NLRB 557, 567.ie I also find that, in derogation of the Union's bargainingrights,Buckeye further violated, these sections of the Act byunilaterally changing the wages of employees in the bargainingunitin October 1966. 92DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondents Buckeye, Fir Shoe, and Manley areemployers engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Thefollowingemployeesconstituteaunitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All regular full-time and regular part-time selling andnonsellingemployees employed by Respondents Buckeyeand Fir Shoe at the Buckeye Mart store in Mt. Vernon,Ohio, but excluding the store manager, departmentmanagers, assistant department managers, or departmentheads, and all professional employees, guards, andsupervisors as defined in the Act, and employees ofManley, Inc., and employees of T & A Saveway Markets,Inc.4.At all times since July 21, 1966, the Union has beenthe exclusive representative of the employees in theaforesaid unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By coercively interrogating employees as to unionactivity and sentiments, by threatening McAdams withdischargeforhisunionactivity,bypostingandmaintainingan invalid no-solicitation notice, and bygrantingwage increases to discourage support for theUnion, Respondent Buckeye violated Section 8(a)(1) of theAct.6.By canceling McAdams' Wednesday day off and bydischarging McAdams for his union activity, RespondentBuckeye violated Section 8(a)(3) and (1) of the Act.7.By refusing to bargain with the Union as the statutoryrepresentative of their selling and nonselling employees atthe Mt. Vernon store, Respondents Buckeye and Fir Shoeviolated Section 8(a)(5) and (1) of the Act. RespondentBuckeye further violated these sections of the Act byunilaterally changing wage rates of employees in thebargaining unit.8.By coercively interrogating an employee about herunion activity and warning her that signing a union cardwould lead to her discharge, Respondent Manley violatedSection 8(a)(1) of the Act.9.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices, I shall recommend that they cease anddesist therefrom and take certain affirmative actionnecessary to effectuate the purposes of the Act. Havingdiscriminatorily discharged Parke McAdams, RespondentBuckeye will be ordered to reinstate McAdams to hisformer or substantially equivalent position of employment,without prejudice to his seniority and other rights andprivileges, including days off, and to make him whole forany loss of earnings suffered as a result of RespondentBuckeye's unlawful action. Backpay shall be computed inthemanner set forth in F. W.Woolworth Company,90NLRB 289, with interest added thereto in the manner setforth inIsis Plumbing & Heating Co.,138 NLRB 76.The violations of the Act committed by RespondentBuckeye are such that future violations may be fairlyanticipatedunlessbroadly restrained. I shall thereforerecommend that Respondent Buckeye cease and desistfrom any invasion of employee rights under the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case, I recommendthat:A. RespondentBuckeye,itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerningunion activities and sentiments; threatening employeeswith discharge because of their organizational activities;maintaining an invalid no-solicitation rule; grantingemployees wage increases or other economic benefits inorder to discourage their support of a labor organization;refusing to bargain collectively with the Union as theexclusive bargaining representative of the employees at itsMt. Vernon store, including employees in the leased shoedepartment; or in any other manner, interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.(b)Discouraging membership in the Union, or in anyother labor organization, by discharging employees or inany other manner discriminating against them in regard tohire or tenure of employment or any term or condition ofemployment.2.Take the following affirmative action:(a)Offer to Parke McAdams immediate and fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, including days off, and make him whole forany loss of pay he may have suffered in the manner setforth in the section of this Decision entitled "TheRemedy."(b)Notify Parke McAdams if presently serving inthe Armed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder this Recommended Order.(d)Bargain collectively, upon request, with the Unionconcerning rates of pay, wages, hours of employment, orother conditions of employment of the employees at theMt. Vernon store in the appropriateunitof selling andnonsellingemployees herein found.(e)Post at its premises in Mt. Vernon, Ohio, copies ofthe attached notice marked "Appendix A."" Copies ofsaid notice, to be furnished by the Regional Director for11 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order." BUCKEYE MART; MANLEY INC.93Region 8, after being duly signed by RespondentBuckeye's authorized representative, shall be posted byRespondent Buckeye immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent Buckeye to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.18B.Respondent Manley, its officers, agents, successors,and assigns, shall:1.Cease and desist from coercively interrogating itsemployees as to their membership in a labor organization,from threatening them with discharge for such activity,and from in any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights under the Act.2.Take the following affirmative action:(a)Post at the Buckeye Mart store in Mt. Vernon, Ohio,copies of the attached notice marked "Appendix B."19Copies of said notice, to be furnished by the RegionalDirector for Region 8, after being duly signed byRespondent Manley's authorized representative, shall beposted by Respondent Manley immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent Manley toinsure that said notices are not altered, defaced, orcovered by any other material.(b)Notify said Regional Director, in writing, within20 days from the receipt of this Decision, what steps havebeen taken in compliance herewith.20C.RespondentFirShoe,itsofficers,agents,successors, and assigns, shall:1.Ceaseanddesistfromrefusingtobargaincollectively with the Union as the exclusive bargainingrepresentative of its employees at the Buckeye Mart storein Mt. Vernon, Ohio.2.Take the following affirmative action:(a)Upon request, together with Respondent Buckeye,bargain collectivelywith the Union as the exclusivebargainingrepresentativeoftheshoedepartmentemployees, included in the bargaining unit herein foundappropriate, at the Buckeye Mart store in Mt. Vernon,Ohio.(b)Post at the Buckeye Mart store in Mt. Vernon, Ohio,copies of the attached notice marked "Appendix C."21Copies of said notice, to be furnished by the RegionalDirector for Region 8, after being duly signed byRespondent Fir Shoe's authorized representative, shall beposted by Respondent Fir Shoe immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent Fir Shoeto insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify said Regional Director, in writing, within20 days from the receipt of this Decision, what steps havebeen taken in compliance 22is In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read. "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."is See footnote17, supra.40 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read-"Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent Manley has taken to complyherewith "21See footnote17,supra22 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read: "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent Fir Shoe has taken to complyherewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:All our employees have the right to join or support alabor union.WE WILL NOT in anymannerinterferewith their exercise of this right. Specifically, WE WILLNOT coercively interrogate them concerning theirunionactivities or sentiments. WE WILL NOT threatenemployeeswithdischargebecauseoftheirorganizational activities.WE WILL NOT prohibit themfrom soliciting in behalf of a union on their own timein areas of the store not available to the public. WEWILL NOT grant them wage increases or other benefitsto discourage their support of a labor organization.WE WILL NOT discourage membership in RetailClerks International Association, Retail Clerks UnionLocal 1059,AFL-CIO,oranyotherlabororganization,bydischargingorotherwisediscriminating against any of our employees.WE WILL offer Parke McAdams his former orsubstantially equivalent job (without prejudice to hisseniority or other rights and privileges), and WE WILLpay him for any loss because of our discriminationagainst him.WE WILL bargain collectively, upon request, withRetail Clerks International Association, Retail ClerksUnionLocal 1059,AFL-CIO, as the exclusiverepresentative of our employees in the followingappropriateunit,concerning rates of pay, wages,hours of employment, and other conditions ofemployment:Allregular full-time and regular part-timeselling and nonselling employees, including theshoe department employees but excluding thesnackbaremployeesandallprofessionalemployees, guards, and supervisory employeesas defined in the Act.All our employees are free to become,remain, or refrainfrom becoming or remaining members of the above-namedUnion, or any labor organization.CUSSINS& FEARN CO., INC.,D/B/A BUCKEYE MART(Employer)DatedBy(Representative)(Title)Note:We will notify Parke McAdams if presentlyserving in the Armed Forces of the United States of his 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 720 BulkleyBuilding, 1501 Euclid Avenue, Cleveland, Ohio 44115,Telephone 621-4465, Extension 42.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrderof a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT coercively interrogate employeesabout their union activities and sympathies.WE WILL NOT threaten employees with dischargebecause of their union activities.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of their right to self-organization,to formlabor organizations,to join or assist Retail ClerksInternationalAssociation,RetailClerksUnionLocal1059,AFL-CIO,oranyotherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing,to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, and torefrain from any and all such activities.MANLEY, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 720 BulkleyBuilding, 1501 Euclid Avenue, Cleveland, Ohio 44115,Telephone 621-4465, Extension 42.APPENDIX CNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National LaborRelationsBoard and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILLbargaincollectively, upon request, withRetail ClerksInternationalAssociation, Retail ClerksUnionLocal 1059,AFL-CIO, as the exclusivebargainingrepresentatives of our employees in theshoe department, who are included in the storewidebargainingunitof regular full-time and regular part-time sellingand nonselling employees.FIR SHOE CORP.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 720 BulkleyBuilding, 1501 Euclid Avenue, Cleveland, Ohio 44115,Telephone 621-4465, Extension 42.